Per Curiam.
The deed executed by Smith to Schuyler, Hesbit & Mehrhoff was intended to secure the grantees for the claims they already held, as well as for their future advances, and, taken in connection with the defeasance, which is called a “declaration of trust,” is to be regarded as a mere mortgage. The intention of the parties seems to us so plain, and the instruments seem so free from difficulty as to their meaning, that we do not feel justified in entering upon any discussion of the grounds on which our conclusion is founded. The judgment should be affirmed, with costs.